DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the   filed on May 3, 2018.  Claims 1-4 are Original. Claims 1-4  currently pending and have been examined.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
The claims are objected to because they include reference characters which are not enclosed within parentheses.  

Claim 4 is objected to because of the following informalities:  
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim. In general, applicant's sequence will not be changed. See MPEP § 608.01(n).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the head" in line 2 and the limitation “the characters” in line 4. There is insufficient antecedent basis for each of these limitations in the claim. These phrases should read, “the head case” and “the letters,” respectively.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2012/0329022, Hetland et al. (“Hetland”) in view of U.S. Patent Pub. No. 2014/0057235, Kellum et al. (“Kellum”).
Regarding claim 1 (Original), Hetland teaches a mannequin device for cardiopulmonary resuscitation training (chest compression training assembly, Title), the device comprising: a torso case (102) having an open top and an inner space defined therein (lower portion 7 of torso simulation area, FIG. 2, ¶27); a torso cover (104) constructed to cover the open top of the torso case (102) (upper portion 5 of torso simulation area, FIG. 1, ¶27); a head case (106) connected to the torso case (102) (back portion of head connected to lower portion 7 of torso simulation area, FIG. 1), wherein the head case has an inner space defined therein and an open top (FIG. 1); a head cover (108) constructed to cover the open top of the head case (106) (front portion of head covers opening of back portion of head, FIG. 1). 
Hetland may not explicitly teach a spring (110) installed on an inner bottom face of the torso case (102) to exert an elastic force to the torso cover to lift the torso cover (104) upward. Hetland teaches that when the user removes the  upper portion 5 to its original pre-compression position (upper portion adapted to move toward base portion when a compression force is exerted on the upper portion and to move back to a non-compression position when the compression force is removed, ¶13; when the user removes the compression force, the elasticity of the upper portion 5 of the torso 1 will pull the upper element 19 back upwards, ¶35). However, Kellum teaches a system for training on cardiac compressions (Title) that includes a return spring 148 for returning movable chest plate 146 to its pre-compression state (FIG. 2C). Further, Applicant’s Admitted Prior Art also teaches such a spring (Applicant’s Disclosure, FIG. 1, ¶9). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Hetland by Kellum and use a spring instead of the elastic material of upper portion 5 by simple substitution of one known restoring mechanism for another in order to yield the predictable results of restoring upper portion 5 to its pre-compression position.
Hetland may not explicitly teach a first column (112) installed on the inner bottom face of the torso case (102), wherein the first column is provided with a first sensor (112a) for sensing a magnetic force; a second column (114) installed on the inner bottom face of the torso case (102), wherein the second column is provided with a second sensor (114a) for sensing a magnetic force, wherein the second sensor (114a) is installed at a lower height than the first sensor (112a); and a pivoting arm 118 installed on the inner bottom face of the torso case (102), wherein the arm (118) has a distal end pivoting in a reciprocating manner in a vertical direction, wherein the arm (118) has a magnet (118a) installed at the distal end thereof, wherein the magnet (118a) pivots in a reciprocating manner in a vertical direction by a certain angle between the first column (112) and the second column (114), wherein each of the first sensor (112a) and the second sensor (114a) is configured to detect a magnetic force when the magnet (118a) pivots up and down. However, Kellum teaches a system for training on cardiac compressions (Title) with a magnet 152 mounted on the underside of movable chest plate 146 and a magnet 154 mounted on the upper side of the horizontal bottom portion of an L-shaped attachment coupled to the underside of movable chest plate 146 (FIG. 2C). A Hall-effect sensor 156 is mounted on an arm that extends horizontally such that the sensor is located between the movable chest plate 146 and magnet 154 (FIG. 2C). When a compression force is applied to movable chest plate 146, magnet 152 moves down toward Hall-effect sensor 156 and magnet 154 moves down toward fixed rigid base 150 away from Hall-effect sensor 156 (FIG. 2C, ¶66). The Hall-effect sensor collects data indicating the positions of the magnets over time, which enables software to calculate rate and depth of compression (¶67). One of ordinary skill in the art before the effective filing date would have recognized and appreciated that moving a magnet relative to two sensors is a functional equivalent of moving two magnets relative to a sensor. In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious modification). See MPEP § 2144.04(VI)(A). Further, the arrangement of the magnet and sensors relative to the bottom of the torso case instead of relative to the movable chest plate is a matter of In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). See MPEP § 2144.04(VI)(C). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Hetland by Kellum and place an upper and a lower sensor fixed relative to the base (e.g., on fixed rigid mountings 162, FIG. 2C, i.e., “columns”) and place a magnet on an arm that moves past the upper and lower sensors upon compression of the chest plate in order to yield the same predictable results, namely, collect data indicating the position of the magnet over time, which enables software to calculate rate and depth of compression.
Regarding claim 3 (Original), Hetland teaches wherein the device further comprises a neck joint 120 connecting the torso case 102 and the head case 106 with each other (FIG. 1), wherein the neck joint 120 is pivotably mounted about a first pivot-shaft 120a and a second pivot-shaft 120b, wherein the neck-joint 120 is pivotable with respect to the torso case 102 about the first pivot-shaft 120a, 13English Translation of PCT/KR2016/011781 wherein the neck-joint 120 is pivotable with respect to the head case 106 about the second pivot-shaft 120b (neck joint can rotate the head left and right and pivot the chin up and down, FIG. 1).  

s 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hetland in view of Kellum as applied to claim 1 above, and further in view of U.S. Patent Pub. No. 2007/0054254, Cook et al.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              (“Cook”).
Regarding claim 2 (Original), Hetland may not explicitly teach wherein the device further comprises a display 122. However, Kellum teaches this feature (each mannequin 102a-c may include color LCD 112, FIG. 2A, ¶54). Kellum further teaches wherein the display 122 is configured to display one or more of letters, numbers, and graphics, or to change color, brightness, size, and display area of at least one of the characters, numbers, and graphics (each mannequin 102a-c may include color LCD 112 for displaying instructions, information, and data associated with operation of the mannequin as a training and testing tool, ¶54; data is received from Hall sensor circuit configuration (indicates position of the magnets over time, which enables software to calculate rate and depth of compression, ¶67), and bar graph or other type of graph displayed on the screen is updated to display the received rate, depth, and recoil data, FIG. 8, ¶78; mannequins 102a-c may include an LED or buzzer that serves as a cue for performing compressions at a prescribed rhythm indicated by the turning on/off of the LED and/or buzzer, ¶56), wherein the display 122 includes: a depth display 122a (bar graph or other type of graph displayed on the screen is updated to display the received rate, depth, and recoil data, FIG. 8, ¶78); and a count display 122b indicating a press-rate or count per unit time of currently performed cardiac compressions (rate of compression, FIG. 8).
indicative of a minimum depth to be depressed during cardiac compression. However, Kellum does teach setting a target minimum compression depth (lower end of green range, FIG. 16), a target maximum compression depth (high end of green range, FIG. 16), and identifying undesirable performance ranges (where compression depth is too high or too low, red and yellow ranges, FIG. 16). In other words, one of ordinary skill in the art before the effective filing date would have readily understood that the depth of compression must be greater than some minimum threshold in order to be effective, but that too deep of compressions may injure the person. Kellum also teaches that the performance data 408 may be displayed including the rate, depth, and recoil data using a real-time, color-coded bar graph, and that the bar graphs will each contain colored data indicating the monitored data in accordance with the settings input by a user (FIG. 16, ¶¶99-100). It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Hetland by Kellum to include any or all of the user settings of FIG. 16, including the minimum target compression depth, on the depth display in order to yield the predictable results of conveying known information to the user.
Kellum may not explicitly teach the display being installed in the head. Kellum teaches each mannequin 102a-c may include color LCD 112 (FIG. 2A, ¶54) but appears to be silent as to its precise location therein. However, Cook teaches a medical training device (Title; CPR training mannequin, FIG. 1) with an indicator that shows real-time feedback of the CPR compression rate being administered by a student on the training manikin (Abstract). Cook further teaches that indicator 60 is located at any position 
Regarding claim 4 (Original), Hetland may not explicitly teach wherein the device further comprises a control unit, wherein when, during pivoting movement of the pivoting arm 118 via pressing of the torso cover, the magnet 118a is lowered down and then passes by the first sensor 112a and the second sensor 114a and then move upwards again and then pass by the first sensor 112a, the control unit determines that the pressing operation is normal and indicates on the display 122 that the pressure operation is normal. As discussed regarding claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Hetland by Kellum and place an upper sensor and a lower sensor fixed relative to the base (e.g., on respective fixed rigid mountings 162, FIG. 2C, i.e., “columns”) and place a magnet on an arm that moves past the upper and lower sensors upon compression of the chest plate in order to yield the same predictable results, namely, collect data indicating the position of the magnet over time, which enables software to calculate rate and depth of compression. Further, Kellum suggests this limitation (microcontroller 120 of mannequin 102 receives data from pressure sensor 122, FIG. 2A; pressure sensor 122 is coupled to circuit board 160 which enables sensor 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L KORB whose telephone number is (313)446-4918.  The examiner can normally be reached on M-F, 10AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/J.L.K./
Patent Examiner
Art Unit 3715

/JERRY-DARYL FLETCHER/Primary Examiner, Art Unit 3715